Citation Nr: 0927490	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1945.  He died in January 2006 at the age of 88.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In July 2009, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2006.  According to the 
Certificate of Death, the immediate cause of death was 
pneumonia, with dysphagia listed as the underlying cause; 
depression and posttraumatic stress disorder (PTSD) were 
listed as other significant conditions contributing to the 
death but not resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, service connection 
was established for dysthymic disorder, formerly diagnoses as 
generalized anxiety, rated as 70 percent disabling, and 
status-post left knee replacement, rated as 30 percent 
disabling.

3.  Dysthymic disorder and status-post left knee replacement 
did not cause the Veteran's death or contribute materially or 
substantially to the cause of death.

4.  The Veteran's death is unrelated to his active duty 
service.

5.  The appellant's annual reported income exceeds the 
maximum annual income for death pension benefits for a 
surviving spouse without a dependent child.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.102, 3.159, 3.310, 3.312 (2008).

2.  The appellant's countable income is excessive for receipt 
of pension benefits. 
38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 
3.23, 3.271, 3.272, 3.273 (2008).

3.  The criteria for entitlement to burial benefits based 
upon a service-connected death have not been met.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (2002); 38 C.F.R. § 3.312 (2008).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2008).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2008).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  At the time of his death, service 
connection was established for dysthymic disorder, formerly 
diagnoses as generalized anxiety, rated as 70 percent 
disabling, and status-post left knee replacement, rated as 30 
percent disabling

The appellant contends that the Veteran's death was related 
to his service-connected disabilities.  Specifically, she 
stated that his bad knees and depression played a major role 
in his death because, after an unsuccessful plan to buy a gun 
to commit suicide, he stopped walking and stopped eating, 
which ultimately led to his demise.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
	10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
The appellant is competent to report the things she 
experienced regarding the Veteran's death because this 
requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  However, determining 
the cause of death due to such conditions as depression or a 
knee disability is not the type of medical issue that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have treated and examined the 
Veteran and by medical treatment records that have been 
obtained and associated with the claims file.  

In this case, the competent evidence of record weighs against 
the appellant's contentions.  The Certificate of Death 
assessed the immediate cause of death as pneumonia, with an 
underlying cause of dysphagia.  Depression and PTSD were 
listed as other significant contributing conditions that did 
not result in the underlying cause.  Of importance, the 
Certificate of Death made no mention of any factors relating 
the Veteran's death to his service-connected status post left 
knee replacement or dysthymic disorder.  

Moreover, the Board also notes that a VA opinion was provided 
in May 2006.  The VA examiner explained that although the 
Veteran's service-connected anxiety disorder gradually 
evolved to dysthymia, and this disorder subsequently evolved 
to a major depressive disorder with psychotic features 
following a non-service connected accident, an opinion 
relating dysthymia to the cause of his death could not be 
made because there was no information of record describing 
how his pneumonia or dysphagia developed.  

Accordingly, without any competent evidence of record 
establishing a relationship between the Veteran's dysthymic 
disorder or status-post left knee replacement and the 
pneumonia and dysphagia identified on the Certificate of 
Death, the Board finds that the evidence does not support a 
finding that his service-connected disabilities caused or 
contributed to his death.   

Next, the Board will consider the question of whether the 
Veteran's death was otherwise related to his active duty 
service.  As stated above, the Certificate of Death listed 
the immediate cause of death as pneumonia and the underlying 
cause of death as dysphagia.  However, a review of the 
relevant evidence of record, including the service treatment 
records, does not reveal a diagnosis of pneumonia or 
dysphagia in service.  

With regard to pneumonia, the Board acknowledges the 
Veteran's complaints of chest pain in service; however, 
despite his complaints of chest pain and a 1945 private 
medical opinion diagnosing bronchiectasis, aggravated by 
service, physical examinations failed to demonstrate the 
incurrence or aggravation of a chronic respiratory disorder 
in service.  In fact, a September 1946 chest X-ray, taken 
within two years of service separation, demonstrated no 
evidence of lung disease.  Further, a VA examination, which 
reviewed and considered of the Veteran's reported history and 
hospitalization of bronchiectasis in service, nonetheless 
revealed "normal" respiratory findings.  

Similarly, service treatment records are silent as to any 
complaints of or in-service pathology relating to dysphagia.  
In fact, the September 1946 VA examination also revealed 
"normal" findings relating to the throat.  Accordingly, the 
Board finds that the evidence fails to demonstrate that the 
Veteran incurred a chronic disability of relating to 
pneumonia or dysphagia in service.

Additionally, the post-service medical records show no 
complaints or treatment related to either pneumonia or 
dysphagia, or for any symptoms attributed thereto, until his 
death in 2006, more than 60 years after separation from 
service.  In this case, the Board emphasizes the multi-year 
gap between discharge from active duty service and the 
diagnoses for each of these disorders.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Given the absence of a diagnosis and treatment for pneumonia 
or dysphagia for many years after service, the evidence does 
not support a finding that either of these disorders is 
related to active duty based on continuity of symptomatology.  

	Moreover, the Board finds that the weight of the competent 
evidence does not otherwise attribute the Veteran's death, or 
his pneumonia or dysphagia in particular, to service.  To 
that end, the Board places significant probative value on the 
May 2006 VA medical opinion stating that there was no 
indication "in his record describing how pneumonia developed 
and how dysphasia developed."  
	
	Because the etiology of the pneumonia and dysphasia that 
caused his death was unknown, no opinion on the connection 
between service and his death could be provided.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

In light of the discussion above, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board is unable to grant the benefits 
sought.  

II.  Pension Benefits

The surviving spouse of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541 (2002); 38 C.F.R. §§ 3.23, 3.273 (2008).  
Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded. 38 C.F.R. § 3.271 
(2008).  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  
38 C.F.R. § 3.273(a) (2008).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c) (2008). 

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
(Maximum Annual Pension Rate) specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1541(a), (b) (2002); 38 C.F.R. § 3.3(a)(3) 
(2008).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21 (2008).  

Effective December 1, 2005, the MAPR for a surviving spouse, 
without a dependent child, was $7,094.  On December 1, 2006, 
the amount was increased to $7,329, and, on December 1, 2007, 
it was again raised to $7,498.  Most recently, effective 
December 1, 2008, the MAPR for an otherwise eligible 
claimant, without dependent child, was changed to $7,933.  

Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g) (2008).  Income from Social 
Security Administration (SSA) disability benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income. 
 
In this case, the RO determined that the appellant's annual 
income was $14,628.  This figure was computed based upon her 
stated monthly SSA payments of $1,219.  According to her 
August 2006 report of net worth, she was receiving monthly 
SSA checks in the amount of $1,219.  Further, she indicated 
that she expected her SSA benefits to increase as a result of 
the Veteran's death.  Given her monthly SSA income alone, 
which equates to $14,628 per annum, her annual income clearly 
exceeds the MAPR for the entire period of the claim.

Importantly, the appellant has not reported that her SSA 
income payments have changed since that time.  Therefore, for 
the purpose of analyzing her entitlement to death pension 
benefits, the Board will view the record in the light most 
favorable to her and presume that she has continued to 
receive the same amount of SSA income through 2008.  Even 
assuming that his SSA benefits did not increase, her SSA 
income would nonetheless still exceed the MAPR, effective 
December 2005, 2006, 2007, and 2008, for a surviving spouse 
without dependents (which was $7,094, $7,329, $7,498, and 
$7,933, respectively). 

Here, the income the appellant received for SSA disability 
benefits alone is enough to render her ineligible for death 
pension benefits.  Further, the evidence does not show that 
she has incurred unreimbursed medical expenses (in excess of 
five percent of the MAPR), or other excludable income, which 
may be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272 (2008).   

In fact, she only reported a $900.00 deductable expense, 
without any adjoining explanation, in her March 2006 
application for benefits.  As there is no indication that 
this expense was for unreimbursed medical expenses or 
otherwise constituted any other form of excludable income, 
this amount cannot be excluded from her countable income for 
death pension purposes.   
 
Comparing the appellant's countable income of each year to 
the corresponding MAPR, the Board finds that her countable 
income still exceeds the MAPR set by law for all applicable 
years.  While the Board understands the financial difficulty 
she may be experiencing, her countable income nonetheless 
precludes her from receiving death pension benefits.   
 
The Board is bound by the law and regulations in effect.  
Because the claimant's income exceeds the amount authorized 
by governing statutory or regulatory authority, the Board may 
not award payment of benefits.  See Zimick v. West, 11 Vet. 
App. 45, 50 (1998) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
[Federal] Treasury "must be authorized by a statute")).  
Accordingly, the Board concludes that the criteria for 
entitlement to death pension benefits have not been met.

III.  Service-Connected Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2008).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid under 38 
C.F.R. § 3.1600(a).  Alternatively, if a veteran's death is 
not service-connected, entitlement to nonservice-connected 
burial benefits may be established under the provisions of 38 
C.F.R. § 3.1600(b).  

In this case, the appellant has already been granted 
entitlement to nonservice-connection benefits; therefore, the 
issue before the Board is whether the appellant is entitled 
to service-connected burial benefits under the provisions of 
38 C.F.R. 
§ 3.1600(a) only.  According to this provision, service-
connected burial benefits are payable "[i]f a veteran dies 
as a result of a service-connected disability or 
disabilities."  Id. 

Since the Board has concluded that the Veteran's death was 
not the result of a service-connected disability, entitlement 
to service-connected burial benefits is precluded as a matter 
of law.  Accordingly, the appeal is denied.

IV.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the claims for death pension benefits and 
service-connected burial benefits, VCAA notice is not 
required because the issues presented involve claims that 
cannot be substantiated as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

The law as mandated by statute, and not the evidence, is 
dispositive of the appeals.  Thus, VCAA notice is not 
applicable and further action is required with regard to 
these appeals.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, to include a claim for service 
connection for the cause of the Veteran's death, 38 U.S.C.A. 
§ 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

The notice letter provided to the appellant in May 2005 
included an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, as well as an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

However, the letter failed to provide the appellant with a 
statement of the conditions for which the Veteran was service 
connected at the time of his death (dysthymic disorder and 
status post left knee replacement), thereby creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

The appellant was provided with additional correspondence 
regarding what was needed to support her claim.  
Specifically, the July 2006 rating decision expressly 
provided that the Veteran "was service connected for 
dysthymic disorder, and status post left knee replacement 
during his lifetime."  Further, the statement of the case 
informed her of the requirements of 38 C.F.R. § 3.312, 
pertaining to establishing service connection for the cause 
of his death.  Therefore, she can be expected to understand 
what was needed to support her claim, especially when 
considering that she had the benefit of representation during 
this time.  

Moreover, the appellant demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  For example, she explained 
that her husband's death was the result of his depression and 
knees, thus demonstrating her actual knowledge in 
understanding of the information necessary to support her 
claim for service-connection for the cause of his death.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is accordingly rebutted.  Therefore, the Board 
finds that no further development is required regarding the 
duty to notify.

With respect to the Dingess requirements, in September 2006, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, and the 
appellant has submitted a copy of the Certificate of Death, 
information regarding her income, and statements on her 
behalf.  

	Additionally, a specific medical opinion pertinent to the 
issue of service connection for the cause of the Veteran's 
death was obtained in May 2006.  Moreover, the Board finds 
that the VA opinion was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, and 
there is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to death pension benefits is denied. 

Entitlement to service-connected burial benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


